By JUDGE ROSEMARIE ANNUNZIATA
The matter under advisement are the demurrers filed by Third Party Defendants, Olivia Y. Jenney, Prudential Residential Services Limited Partnership, and Veronica Connelly. I have considered the pleadings, the arguments of counsel, and the memoranda of law filed by counsel, as welt as the relevant ease law and find the demurrers should be sustained for the reasons stated below.
First, with respect to third party defendants, Jenney and Prudential, I find they are not parties to the sales contract at issue and, therefore, are not bound by any of its terms. Even were the three third party defendants to be considered parties to the sales contract, the third party motion for judgment fails to allege facts setting forth a legally cognizable duty which Jenney, Prudential, and Connelly allegedly breached. Neither provision relative to the well and septic system inspections set forth in the sales' contract nor any other allegation in the pleading can be read to establish such a duty.
Specifically with respect to the obligations arising under the well and septic inspection provision, I believe *270the agency created was in the nature of a special agency. Stacy v. J. C. Montgomery Insurance Corp., 235 Va. 328 (1988). Authority granted to an agent to perform a specific task does not authorize or require that agent to perform another and separate task, unless additional obligations are imposed, by implication, as necessary to the accomplishment of the specific object named in the agreement. Here, no such additional duties can be found to arise by implication. As noted in Stacy, supra, H[B]oth logic and fairness require that a special agent’s duties be commensurate with his powers. A special agent cannot be charged with duties to his principal which cover subject matter outside the limited authority the principal has conferred upon him.1* In the absence of a contractual duty to see to the proper delivery of the inspection report, no breach by these defendants can arise. For these reasons, the demurrers are sustained.